United States Securities and Exchange Commission Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number0-19761 OP-TECH Environmental Services, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 91-1528142 (I.R.S. EmployerIdentification No.) 1 Adler Drive, E Syracuse, NY 13057 (Address of principal executive offices)(Zip Code) (315) 437-2065 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X or No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large Accelerated filer Accelerated filer Non-accelerated filer Small Reporting Company ­­X Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files Yes or No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes or No _X_ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date (October 27, 2009)11,940,372 OP-TECH Environmental Services, Inc. and Wholly-Owned Subsidiaries INDEX PART I. FINANCIAL INFORMATION Page No. Item 1. Financial Statements Consolidated Balance Sheets -September 30, 2009 (Unaudited) and December 31, 2008 (Audited) 3 Consolidated Statements of Operations -Three months ended September 30, 2009 and September 30, 2008 (Unaudited) -Nine months ended September 30, 2009 and September 30, 2008 (Unaudited) 4 Consolidated Statements of Cash Flows -Nine months ended September 30, 2009 and September 30, 2008 (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6-7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8-10 Item 3. Quantitative and Qualitative Disclosure About Market Risk 11 Item 4/4T. Controls and Procedures 12 PART II. OTHER INFORMATION 13 SIGNATURES 14 PART I - FINANCIAL INFORMATION SPECIAL NOTICE REGARDING FORWARD-LOOKING STATEMENTS The Company is including the following cautionary statement in this Form 10-Q to make applicable and take advantage of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995 for any forward-looking statement made by, or on behalf of, the Company.This 10-Q, press releases issued by the Company, and certain information provided periodically in writing and orally by the Company’s designated officers and agents contain statements which constitute forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.The words “expect”, “believe”, “goal”, “plan”, “intend”, “estimate”, and similar expressions and variations thereof used are intended to specifically identify forward-looking statements. Where any such forward-looking statement includes a statement of the assumptions or basis underlying such forward-looking statement, the Company cautions that assumed facts or basis almost always vary from actual results, and the differences between assumed facts or basis and actual results can be material, depending on the circumstances.Where, in any forward-looking statement, the Company, or its management, expresses an expectation or belief as to future results, such expectation or belief is expressed in good faith and believed to have a reasonable basis, but there can be no assurance that the statement of expectation or belief will result or be achieved or accomplished OP-TECH ENVIRONMENTAL SERVICES, INC. AND WHOLLY-OWNED SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, December 31, ASSETS Current Assets: Cash $ $ Accounts receivable (net of allowance for doubtful accounts of approximately $357,000 in 2009 and $399,000 in 2008, respectively) Costs on uncompleted projects applicable to future billings Inventory Current portion of deferred tax asset Prepaid expenses and other current assets, net Total Current Assets Property and equipment, net Deferred tax asset Long-term receivable from customer - Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Outstanding checks in excess of bank balance - Billings in excess of costs and estimated profit on uncompleted projects Accrued expenses and other current liabilities Accrued litigation defense reserve Note payable to bank under line of credit - Current portion of long-term debt Total Current Liabilities Long-term debt, net of current portion Note payable to bank under line of credit - Total Liabilities Shareholders' Equity: Common stock, par value $.01 per share; authorized 20,000,000 shares; 11,940,372 shares issued and outstanding as of September 30, 2009 and December 31, 2008 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 OP-TECH ENVIRONMENTAL SERVICES, INC. AND WHOLLY-OWNED SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) THREE MONTHS ENDED NINE MONTHSENDED September 30, September 30, September 30, September 30, Project revenue $ Project costs Gross margin Operating expenses: Payroll expense and related payroll taxes and benefits Office Expense Occupancy Business Insurance Professional Services Equipment Expenses, net of usage credit Other expenses Operating income (loss) ) ) Other income and (expense): Interest expense ) Other, net ) Net income (loss) before income taxes ) ) Income tax benefit (expense) ) ) Net income (loss) $ ) $ $ ) $ Earnings per common share: Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of the consolidated financial statements. 4 OP-TECH ENVIRONMENTAL SERVICES, INC. AND WHOLLY-OWNED SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) NINE MONTHS ENDED September 30, September 30, Operating activities: Net income (loss) $ ) $ Adjustments to reconcile net loss to net cash provided by operating activities: Bad debt expense Depreciation and amortization Stock Compensation - Deferred income tax (benefit) expense ) (Increase) decrease in operating assets and increase (decrease) in operating liabilities: Accounts receivable ) ) Costs on uncompleted projects applicable to future billings Billings and estimated profit in excess of costs on uncompleted contracts ) Prepaid expenses, inventory and other assets ) Accrued litigation defense reserve ) ) Accounts payable and accrued expenses Net cash provided by operating activities Investing activities: Purchase of property and equipment ) ) Net cash used in investing activities ) ) Financing activities: Proceeds from issuance of common stock - 33 Decrease in outstanding checks in excess of bank balance ) ) Proceeds from note payable to bank and current and long-term borrowings, net of financing costs Principal payments on current and long-term borrowings ) ) Net cash used in financing activities ) ) Increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ Non-cash item Non-cash financing of insurance $ $ The accompanying notes are an integral part of the consolidated financial statements. 5 OP-TECH ENVIRONMENTAL SERVICES, INC.
